DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 18, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 2, 4, 5, 12 and 14 are objected to because of the following informalities:  
Claim 1, the second to the last line: the term “a portion of the medical instrument” should be corrected to –the portion of the medical instrument” as such a portion has been recited three lines above. 
Claim 2, last line: the first two words “as the” should be deleted.
Claim 4, line 6: the second and the third words “as the” should be delated.
Claim 5, line 2: the article “a” should be added before “radial endobronchial ultrasound”. 
Claim 12, lines 1-3 on p.44: the term “the first elongate flexible shaft” should be corrected to –the elongate flexible shaft”.

Claim 12, line 9 on p.44: the term “navigating a medical apparatus” should be corrected to –navigating the medical apparatus--.
Claim 12, lines 14 and 19: the term “a portion of the medical instrument” should be corrected to –the portion of the medical instrument--.
Claim 14, line 2: the article “a” should be added before “radial endobronchial ultrasound”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-6, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dillard et al., US 20130225997 A1, hereinafter Dillard, in view of Keast et al., US 2010/0312141 A1, hereinafter Keast.

Claim 1. Dillard teaches a method of generating an image of a medical instrument using a medical apparatus comprising ([0007]: methods for navigating to and biopsying tissue at a site of interest…Further embodiments provide for visualization system (e.g., ultrasound)…and this visualization system may be combined with the flexible biopsy needle), comprising: 
“providing the medical apparatus” ([0117]: an endoscope such as a bronchoscope), the medical apparatus including:
“a catheter (1100), the catheter comprising an elongate flexible shaft having a proximal end portion and a distal end portion, the proximal end portion comprising a first port (1102) and a second port (1104), the distal end portion comprising a first distal exit [0117]: FIG.11A: a multi-lumen steerable catheter 1100 which may be configured for introduction into a bodily space. The catheter 1100 preferably comprises a first lumen 1102 and a second lumen 1104; FIG.11B: the distal end portion [where No. 1102 is marked] comprises a first distal exit and a second distal exit; and FIG.1: part of the aperture 108 is at the distal end), wherein 
“a first working channel (1102) extends between the first port and the first distal exit, and a second working channel (1104) extends between the second port and the second distal exit” ([0117]: referring to FIG.11B and 11C: a first lumen 1102 and a second lumen 1104 are the two working channels as the space within the lumen receives varies tools for performing the work); 
“a medical instrument assembly wherein the medical instrument assembly comprises a medical instrument (1114), the medical instrument having a proximal end and a distal end and housed within the first working channel” ([0117]: the second lumen 1104 is used to introduce various tools; Claim 8: the flexible needle being slidably received within the at least one interior lumen), wherein
“the distal end of the medical instrument is extendable through the first distal exit to an extended position beyond the first distal exit” ([0119]: FIG.11B illustrates the second lumen 1104 in a relaxed, nonarticulated state; and [0120]: FIG.11C: the second lumen 1104 is illustrated with a flexible needle 1114 that is preferably moveable in a longitudinal back and forth direction…the steering wires may be provided directly onto the flexible needle 1114); and 
“an imaging assembly” ([0079]: the ultrasound system being a suitable visualization device) wherein 
[0117]: the first lumen 1102 may be used to introduce a miniaturized ultrasound probe), and 
“an imaging device affixed the distal end portion of the second elongate flexible shaft ([0039]: the ultrasound probe is located at a distal end of the catheter; and FIG.14: the ultrasound probe 1006 is affixed to the distal end portion of the elongate flexible shaft), 
“the imaging device housed within the second working channel” ([0012]: the catheter comprises a second lumen and the ultrasound probe is received within the second lumen; and [0117]: the first lumen 1102 may be used to introduce a miniaturized ultrasound probe); 
“navigating the medical apparatus through an airway of a patient to a position proximate a target” ([0117]: a multi-lumen, steerable catheter 1100 which may be configured to introduction into a bodily space (for example, pulmonary passages) via an endoscope with as a bronchoscope);
“extending at least a portion of the medical instrument from within the first working channel out through the first distal exit” ([0119]: FIG.11B illustrates the second lumen 1104 in a relaxed, nonarticulated state; and [0120]: FIG.11C: the second lumen 1104 is illustrated with a flexible needle 1114 that is preferably moveable in a longitudinal back and forth direction);
“generating an image of at least a portion of the medical instrument extended out the first distal exit using the imaging device” ([0121]: the needle 114 and nodule 1112 simultaneously remain in the field of view 1118 of the ultrasound probe 1116; and FIG.11C: the needle is extended out the distal exit of the second lumen); and 
“generating an additional image of at least a portion of the medical instrument extended out the first exit” ([0121]: articulating the distal end of the second lumen o the catheter allows tools, in this case distal end of the needle, to be angled…while the ultrasound probe remains in the airway providing real-time location confirmation that the needle has reached the target nodule).   

Dillard teaches in [0120] that “the steering wires may be provided directly onto the flexible needle 1114 and/or ultrasound probe 1116. Though provided with a guidewire, Dillard does not provide explicit and clear teaching that the ultrasound probe, i.e., the imaging device, “is extendable through the second distal exit to an extended position beyond the second distal exit” such that the method comprises the steps of “extending the imaging device from within the second working channel out through the second distal exit” and “altering the extension of the imaging device out the second distal exit”.
However, in an analogous endobronchial ultrasound (EBUS) field of endeavor, Keast teaches that 
“the imaging device is extendable through the second distal exit to an extended position beyond the second distal exit” such that the method comprises the step of “extending the imaging device from within the second working channel out through the second distal exit” (claim 19: advancing an Ultrasound catheter through the tissue sampling catheter such that a tip of the Ultrasound catheter exits through the coring tip); and the step of
“altering the extension of the imaging device out the second distal exit” (Claim 19: a tip of the Ultrasound catheter exits through the coring tip; scanning the site…using the Ultrasound catheter’ and retracting the Ultrasound catheter from the coring tip) – the extension and retraction of the Ultrasound catheter through the coring tip is considered “altering the extension of the imaging device out the distal exit” as claimed.
As considered above, the exit of the first lumen 1102 of Dillard that houses the ultrasound probe is the “second distal exit” as claimed. When Dillard and Keast are combined, the coring tip of Keast where the ultrasound probe extends and retracts is considered equivalent to the exit of the lumen of Dillard, hence is also considered the “second distal exit” as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the medical apparatus of Dillard employ such a feature of “the imaging device is extendable through the second distal exit to an extended position beyond the second distal exit” such that the method of Dillard comprises the steps of “extending the imaging device from within the second working channel out through the second distal exit” and “altering the extension of the imaging device out the second distal exit” as taught in Keast for the advantage of “providing improved safety features while also providing configurations that employ ease of use by a physician”, as suggested in Keast, [0002]. Having the ultrasound probe capable of being extended out and retracted back to the housing 

Claim 12. Dillard teaches a method of generating an image of a medical instrument using a medical apparatus comprising ([0007]: methods for navigating to and biopsying tissue at a site of interest…Further embodiments provide for visualization system (e.g., ultrasound)…and this visualization system may be combined with the flexible biopsy needle), comprising: 
“providing the medical apparatus” ([0117]: an endoscope such as a bronchoscope), the medical apparatus including:
“a catheter (1100), the catheter comprising an elongate flexible shaft having a proximal end portion, a distal end portion, and a longitudinal axis extending from the proximal end portion to the distal end portion, the proximal end portion comprising a first port (1102) and a second port (1104), the distal end portion comprising a side exit and a distal exit” ([0117]: FIG.11A: a multi-lumen steerable catheter 1100 which may be configured for introduction into a bodily space. The catheter 1100 preferably comprises a first lumen 1102 and a second lumen 1104; FIG.11B: the distal end portion [where No. 1102 is marked] comprises a first distal exit and a second distal exit; and FIG.1: part of the aperture 108 is at the distal end; and FIG.11B: the axis that goes through the lumens 1102 and 1104 and parallel to the side walls of the catheter is the “longitudinal axis” as claimed), wherein 
“a first working channel (1102) extends between the first port and the side exit, and a second working channel (1104) extends between the second port and the distal [0117]: referring to FIG.11B and 11C: a first lumen 1102 and a second lumen 1104 are the two working channels as the space within the lumen receives varies tools for performing the work); 
 “a medical instrument assembly wherein the medical instrument assembly comprises a medical instrument (1114), the medical instrument having a proximal end and a distal end and housed within the first working channel” ([0117]: the second lumen 1104 is used to introduce various tools; Claim 8: the flexible needle being slidably received within the at least one interior lumen), wherein
“the distal end of the medical instrument is extendable along a path from a position within the first elongate flexible shaft and through the first exit to an extended position outside the first elongate flexible shaft at an angle ɵ relative to the longitudinal axis of the first elongate flexible shaft” ([0119]: FIG.11B illustrates the second lumen 1104 in a relaxed, nonarticulated state; and [0120]: FIG.11C: the second lumen 1104 is illustrated with a flexible needle 1114 that is preferably moveable in a longitudinal back and forth direction…the steering wires may be provided directly onto the flexible needle 1114) – between FIG.11B and FIG.11C, the distal end of the needle moves from inside the lumen along path of the lumen to be outside the lumen turning outwards, hence is considered to be “extended from a position within the elongate flexible shaft through the exit to outside the shaft at an angle relative to the longitudinal axis” as claimed; 
“an imaging assembly” ([0079]: the ultrasound system being a suitable visualization device) wherein 
[0117]: the first lumen 1102 may be used to introduce a miniaturized ultrasound probe), and 
“an imaging device affixed the distal end portion of the second elongate flexible shaft ([0039]: the ultrasound probe is located at a distal end of the catheter; and FIG.14: the ultrasound probe 1006 is affixed to the distal end portion of the elongate flexible shaft), 
“the imaging device housed within the second working channel” ([0012]: the catheter comprises a second lumen and the ultrasound probe is received within the second lumen; and [0117]: the first lumen 1102 may be used to introduce a miniaturized ultrasound probe); 
 “navigating the medical apparatus through an airway of a patient to a position proximate a target” ([0117]: a multi-lumen, steerable catheter 1100 which may be configured to introduction into a bodily space (for example, pulmonary passages) via an endoscope with as a bronchoscope);
“extending at least a portion of the medical instrument from within the first working channel out through the first distal exit” ([0119]: FIG.11B illustrates the second lumen 1104 in a relaxed, nonarticulated state; and [0120]: FIG.11C: the second lumen 1104 is illustrated with a flexible needle 1114 that is preferably moveable in a longitudinal back and forth direction);
 “generating an image in an image plane of at least a portion of the medical instrument extending out the first distal exit using the imaging” ([0121]: referring to FIG.11C, the needle 1114 and the nodule 1112 simultaneously remain in the field of view 1118 of the ultrasound probe 1116), wherein
“the imaging plane of the imaging device is oriented substantially at the angle θ at which the medical instrument extends out the first exit” (FIG.11C and FIG.15B) – in FIG.11C and FIG.15B, since the imaging device is parallel to the longitudinal axis and the needle extends out the working channel at an angle θ, when imaging the portion of the medical instrument out the working channel, the imaging plane would be oriented at the angle θ; and
“generating an additional image of at least a portion of the medical instrument extended out the first exit” ([0121]: articulating the distal end of the second lumen o the catheter allows tools, in this case distal end of the needle, to be angled…while the ultrasound probe remains in the airway providing real-time location confirmation that the needle has reached the target nodule).   

Dillard teaches in [0120] that “the steering wires may be provided directly onto the flexible needle 1114 and/or ultrasound probe 1116. Though provided with a guidewire, Dillard does not provide explicit and clear teaching that the ultrasound probe, i.e., the imaging device, “is adapted to be translated within the second working channel” such that the method comprises the steps of “translating the imaging device within the second working channel” and “altering the translation of the imaging device within the second working channel”.
However, in an analogous endobronchial ultrasound (EBUS) field of endeavor, Keast teaches that 
claim 19: advancing an Ultrasound catheter through the tissue sampling catheter) – the advancement through the catheter is the “translation” as claimed; and the step of
“altering the translation of the imaging device within the working channel” (Claim 19: advancing an Ultrasound catheter through the tissue sampling catheter; scanning the site…using the Ultrasound catheter’ and retracting the Ultrasound catheter from the coring tip) – the advancement and retraction of the Ultrasound catheter along the catheter is considered “altering the translation of the imaging device within the working channel” as claimed.
As considered above, the first lumen 1102 of Dillard that houses the ultrasound probe is the “second working channel” as claimed. When Dillard and Keast are combined, the ultrasound probe of Keast is housed, advanced through and retracted to the catheter, and such a catheter that houses the ultrasound probe is considered equivalent to the first lumen of Dillard, hence is also considered the “second working channel” as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the medical apparatus of Dillard employ such a feature of “the imaging device is adapted to be translated within the second working channel” such that the method comprises the steps of “translating the imaging device within the second working channel” and “altering the translation of the imaging device within the second working channel” as taught in Keast for the providing improved safety features while also providing configurations that employ ease of use by a physician”, as suggested in Keast, [0002]. Having the ultrasound probe capable of being extended out and retracted back to the housing minimize the exposure of the imaging tip when not necessary for the benefits known in the field of art to protect the probe and to enhance the safety to the patient. 

Claim 2. Dillard and Keast combined teaches all the limitations of claim 1.
Dillard further teaches that 
“inserting at least a portion of the medical instrument into the target proximate the airway of the patient; extending the imaging device along a first branch of the airway proximate the target; and generating a first image of at least the portion of the medical instrument and the target as the medical instrument is inserted into the target” ([0007]: the flexible biopsy needle to be steerable or guidable to a location of interest. Further embodiments provide for a visualization system (e.g., ultrasound) to the provided in a flexible, miniaturized configuration, and this visualization system may be combined with the flexible biopsy needle; and [0120]: FIG.11C shows a side view of an embodiment of a multi-lumen, steerable catheter 1100 used to visualize and conduct a biopsy on a target nodule 1112 located behind an airway wall 1110).

Claims 5 and 14. Dillard and Keast combined teaches all the limitations of claims 1 and 12, respectively.
Dillard further teaches that 
“the imaging device is one member of the group consisting of radial endobronchial ultrasound (EBUS) transducer or an optical coherence tomography (OCT) device” ([0074]: EBUS-TBNA substantially as illustrated in FIG.1; and [0081]: other systems also may be used such as optical coherence tomography).

Claims 6 and 15. Dillard and Keast combined teaches all the limitations of claims 1 and 12, respectively.
Dillard further teaches that 
“the medical instrument is at least one member of the group consisted of: at least one needle, an ablation probe, a biopsy device, a forceps device, a brush, an auger, a stylet, an energy delivery device, a therapy delivery device, a cryotherapy device, a laser device, a microwave)device, a diffuse infrared laser device, a laser device, a microwave device, a steam ablation device, and any combination thereof” ([01117]: the second lumen 1104 is used to introduce various tools, including but not limited to transbronchial aspiration needles, cytology brushes, biopsy forceps, guiding devices and so forth).

Claims 3, 8, 10-11, 13, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dillard in view of Keast, as applied to claim 1, further in view of in view of Hunter et al., US 2012/0046521 A1, hereinafter Hunter.

Claim 3. Dillard and Keast combined teaches all the limitations of claims 1 and 2.

However, in an analogous trackable ultrasound catheter field of endeavor, Hunter teaches 
“receiving, by a processor (30) coupled to the imaging device, the image generated by the imaging device” ([0058]: the processor 30 can receive image data from the imaging device 40); and
“saving, by the processor (30), the image to a file” ([0055]: The processor 30 can include a memory component 32…the memory component can also include other types of memory that are suitable for storing data in a form retrievable by the processor 30).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Dillard and Keast combined employ such a feature of receiving, by a processor coupled to the imaging device, the image generated by the imaging device; and saving, by the processor, the image to a file” as taught in Hunter for the advantage of having an extended utility of data processing and storage that a convention processor can perform to “help guide a physician to the correct location of the anatomical body during a medical procedure”, as suggested in Hunter, [0005]. 

Claims 8 and 17. Dillard and Keast combined teaches all the limitations of claims 1 and 12, respectively.
Neither Dillard, Cully nor Glossop explicitly teaches the claimed feature performed by a processor.
Hunter teaches 
 “sending, to the processor, information associated with a first position in three-dimensional space of the first localization element and information associated with a second position in three-dimensional space of the second localization element” ([0034]: the processor can receive position data associated with the localization elements…the processor can use the position data received from the localization elements to determine a distance between the elements to determine a distance between the elements; FIG.2: the processor 30 is coupled with the localization elements 34; and [0058]: the processor 30 can identify the position of selected markers 22 within voxel space using various segmentation techniques) - a voxel space is a three-dimensional space; and
“determining the amount of translation of the medical instrument by calculating, by the processor, the distance between the first position of the first localization element and the second position of the second localization element” ([0036]: because the localization elements are coupled to the patient tracking device proximate the location of the markers, the distance between a selected pair of elements can be used to determine an intra-procedural distance between the pair of corresponding markers to which the localization elements are coupled; and [0058]: the processor 30 can determine a distance and direction between the position of any two markers during multiple instants in time during the first time interval).

Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Dillard and Keast combined employ such features of sending, to the processor, information associated with a first position in three-dimensional space of the first localization element and information associated with a second position in three-dimensional space of the second localization element; and determining the amount of translation of the medical instrument by calculating, by the processor, the distance between the first position of the first localization element and the second position of the second localization element” as taught in Hunter for the advantage of “help guide a physician to the correct location of the anatomical body during a medical procedure”, as suggested in Hunter, [0005]. 

Claims 10 and 19. Dillard and Keast combined teaches all the limitations of claims 1 and 12, respectively.
Neither Dillard not Keast teaches the claimed features.
However, in an analogous trackable ultrasound catheter field of endeavor, Hunter teaches 
[0034]: the processor can receive position data associated with the localization elements…the processor can use the position data received from the localization elements to determine a distance between the elements to determine a distance between the elements; FIG.2: the processor 30 is coupled with the localization elements 34; and [0058]: the processor 30 can identify the position of selected markers 22 within voxel space using various segmentation techniques) - a voxel space is a three-dimensional space, and wherein 
“the processor is adapted to receive a population of images generated by the imaging device” ([0034]: a processor, such as a computer, is configured to receive image data), and wherein 
“the distance between the population of images is adapted to be determined by the processor by calculating the distance between the first position of the first localization element and the second position of the second localization element for each of the population of images” ([0034]: the image data can include an indication of a position of each of the markers…the processor can use the image data to determine the distance between the markers).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Dillard and Keast combined employ such a feature associated with the localization elements for help guide a physician to the correct location of the anatomical body during a medical procedure”, as suggested in Hunter, [0005]. 

Claims 11 and 20. Dillard and Keast combined teaches all the limitations of claims 1 and 12, respectively.
Neither Dillard not Keast teaches the claimed features.
However, in an analogous trackable ultrasound catheter field of endeavor, Hunter teaches
“sending, to the processor, information associated with a first position in three-dimensional space of the first localization element and information associated with a second position in three-dimensional space of the second localization element” ([0034]: the processor can receive position data associated with the localization elements…the processor can use the position data received from the localization elements to determine a distance between the elements to determine a distance between the elements; FIG.2: the processor 30 is coupled with the localization elements 34; and [0058]: the processor 30 can identify the position of selected markers 22 within voxel space using various segmentation techniques) - a voxel space is a three-dimensional space;
[0034]: a processor, such as a computer, is configured to receive image data); and
“determining by the processor, the distance between the population of images by calculating the distance between the first position of the first localization element and the second position fo the second localization element for each of the population of images” ([0034]: the image data can include an indication of a position of each of the markers…the processor can use the image data to determine the distance between the markers);
“receiving, by the processor, a population of images generated by the imaging device; and displaying on a display coupled to the processor, one or more of the population of images received by the processor from the imaging device” ([0080]: the image is selected at step 68. The selected image can then be displayed at step 70).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Dillard and Keast combined employ such a feature associated with the localization elements for sending the space information to the processor for determining the distance between the images based on the distance between the localization elements and for displaying the images, as taught in Hunter for the advantage of having an extended utility of data processing and storage that a convention processor can perform to “help guide a physician to the correct location of the anatomical body during a medical procedure”, as suggested in Hunter, [0005]. 

Claim 13. Dillard and Keast combined teaches all the limitations of claim 12.
As applied to claim 12, Dillard teaches that 
“inserting at least a portion of the medical instrument into the target proximate the airway of the patient” (Dillard: [0117]); 
“altering the translation of the imaging device along a first branch of the airway proximate the target” (Keast: claim 19); and 
“generating a first image of at least the portion of the medical instrument and the target as the medical instrument is inserted into the target” (Dillard: [0121] and FIG.11C).

Neither Dillard nor Keast teaches the claimed features performed by a processor.
However, in an analogous trackable ultrasound catheter field of endeavor, Hunter teaches 
“receiving, by a processor (30) coupled to the imaging device, the image generated by the imaging device” ([0058]: the processor 30 can receive image data from the imaging device 40); and
“saving, by the processor (30), the image to a file” ([0055]: The processor 30 can include a memory component 32…the memory component can also include other types of memory that are suitable for storing data in a form retrievable by the processor 30).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Dillard and help guide a physician to the correct location of the anatomical body during a medical procedure”, as suggested in Hunter, [0005]. 

Claims 7, 9 and 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dillard in view of Keast, as applied to claim 1, further in view of in view of Glossop et al., US 8,632,461, hereinafter Glossop.

Claims 7 and 16. Dillard and Keast combined teaches all the limitations of claims 1 and 12, respectively.
Dillard further teaches that
the medical instrument assembly further comprising:
“a handle assembly having a first end and a second end, the handle assembly comprising a first handle portion proximate the first end and a second handle portion proximate the second end” ([0114]: referring to FIG. 9: The guidewire 810 is introduced through the connector 814, and at the proximal end of the guidewire 810 is a handle 816 that permits the guidewire 810 to be pushed, pulled, and rotated with respect to the needle 800) – the handle assembly has a first end (the connector 814) and a second end (the handle 816); wherein 
[0114]: referring to FIG.9, a connector 814 is connected to the proximal end of the hypotube of the needle 800. The connector 814 used here can be any type of suitable connector, including for example a luer connector. The guidewire 810 is introduced through the connector 814) - a luer connector is a mechanical coupling means, and wherein 
“a translation of second handle portion with respect to the first handle portion causes a coincident and coextensive movement of the medical instrument” ([0077]: the flexible transbronchial needle can be advanced to peripheral airways; [0012]: a steering mechanism configured to steer the flexible needle...the steering mechanism may comprise at least one guidewire extending within an interior lumen of the flexible needle; [0114]: at the proximal end of the guidewire 810 is a handle 816 that permits the guidewire 810 to be pushed, pulled, and rotated with respect to the needle 800..to guide the needle 800; and [0112]: the guidewire 810 may also be used to navigate the needle 800 to the site of interest) – the guidewire that is part of the second handle steers, guide or navigate the needle that is considered coincident and coextensive movement.

Neither Dillard nor Keast teaches that (1) “the second handle portion is slidably engaged with the first handle portion”; and (2) “a first localization element attached to the first handle portion and a second localization element attached to the second handle portion”.
Glossop explicitly teaches handle portions that are slidably engaged in Col. 6, ll.10-16: “movable part 105 may be operated by the slidably operating element 107”.
In regard to Feature (2): “a first localization element attached to the first handle portion and a second localization element attached to the second handle portion”, as applied to claim 1, Dillard teaches that the apparatus comprises miniaturized ultrasound probes for localization. Though neither Dillard nor Keast teaches that the localization elements are attached to the first handle portion and the second handle portion, since the purpose of the localization sensor is for tracking the location of the desired components, the exact location where the sensor is placed is an obvious design choice so long as the sensor could accurately provide sufficient parameters for tracking. 
For example, Glossop explicitly teaches that the sensors may be located near the treatment section or elsewhere on medical instrument (Col.6, ll.47-50: sensor element 110 may be located near treatment section 103, it may be located elsewhere on medical instrument 100; Col. 7, ll.19-25: actuator tube 201 or other part of transmission section 101 may be instrumented with at least one sensor element 110. Sensor element 110 may be capable of providing certain parameters such as its location and/or orientation relative to a companion tracking device or the location/orientation of any object that is rigidly attached to sensor element 110). 
Further, in regard to the limitation that the coincident and coextensive movement of the needle caused by the guidewire is a “coincident and coextensive translation”, Dillard explicitly teaches that the needle can be advanced ([0077]), and the guidewire is used to navigate the needle ([0112]). Therefore, it is inherent that an advancement/actuating mechanism for the needle is present. Such an advancement/actuating mechanism in a catheter is a well-known technology in the field of art and is a necessary component of a catheter in order for the treatment component to be advanced to the region of interest. For example, Glossop explicitly teaches such an advancement/actuating mechanism to cause a coincident and coextensive translation of the medical instrument in Col. 6, ll.10-16: “the operating element 107; this slidable actuation of operating element 107 causes wire to move accordingly in body member”.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the second handle portion of the medical apparatus of Dillard and Keast combined employ such a feature of being slidably engaged with the first handle portion, to have the two handle potions “performing interventions where an instrument’s tip location can be tracked while inside the patient and an representation of the instrument can be displayed on preoperative or intra-operative scans in which the salient anatomy is visible means for the handle assembly and means for tracking for an accurate control and operation of the device”, as suggested in Glossop, Col.2, ll.7-12. 

Claims 9 and 18. Dillard and Keast combined teaches all the limitations of claims 1 and 12, respectively.
Claims 9 and 18 recites handle assembly features associated with the imaging assembly. 
Dillard first teaches in [0120] that “the steering wires may be provided directly onto the flexible needle 1114 and/or ultrasound probe 1116”.  
Dillard further teaches that
“a handle assembly having a first end and a second end, the handle assembly comprising a first handle portion proximate the first end and a second handle portion proximate the second end” ([0114]: referring to FIG. 9: The guidewire 810 is introduced through the connector 814, and at the proximal end of the guidewire 810 is a handle 816 that permits the guidewire 810 to be pushed, pulled, and rotated with respect to the needle 800) – the handle assembly has a first end (the connector 814) and a second end (the handle 816); wherein 
“the imaging assembly is mechanically coupled to the second handle portion ([0114]: referring to FIG.9, a connector 814 is connected to the proximal end of the hypotube of the needle 800. The connector 814 used here can be any type of suitable connector, including for example a luer connector. The guidewire 810 is introduced through the connector 814) - a luer connector is the “mechanical coupling” as claimed. Note that when the steering wire is provided directly onto the ultrasound probe ([0120]), the connector 814 is connected to the ultrasound probe, and wherein 
“a translation of second handle portion with respect to the first handle portion causes a coincident and coextensive movement of the imaging device” ([0077]: the flexible transbronchial needle can be advanced to peripheral airways; [0012]: a steering mechanism configured to steer the flexible needle...the steering mechanism may comprise at least one guidewire extending within an interior lumen of the flexible needle; [0114]: at the proximal end of the guidewire 810 is a handle 816 that permits the guidewire 810 to be pushed, pulled, and rotated with respect to the needle 800..to guide the needle 800; and [0112]: the guidewire 810 may also be used to navigate the needle 800 to the site of interest) – Note that when the steering wire is provided directly onto the ultrasound probe ([0120]), the connector 814 is connected to the ultrasound probe, the guidewire that is part of the second handle steers, guide or navigate the ultrasound probe that the guidewire is connected to. The guiding or navigation is considered the “coincident and coextensive movement of the imaging assembly” as claimed...

Neither Dillard nor Keast teaches that (1) “the second handle portion is slidably engaged with the first handle portion”; and (2) “a first localization element attached to the first handle portion and a second localization element attached to the second handle portion”.
However, In regard to Feature (1): “the second handle portion is slidably engaged with the first handle portion”, though neither Dillard nor Keast explicitly teaches such a feature, it is a well-known knowledge in the field of art that the assembly of the handle portion of an actuatable probe may contain multiple components, and the assembly of those components may be designed and manufactured to various connection means in order for the device to be suitable for particular applications as desired. Since the function of the handle is for a properly and accurately control of the medical instrument attached, it would have been an obvious design choice for one of ordinary skills in the art before the effective filing date of the claimed invention to have alternatives of connection means, such as using a sliding engagement to assemble the handle components. For example, Glossop explicitly teaches handle portions that are slidably engaged in Col. 6, ll.10-16: “movable part 105 may be operated by the slidably operating element 107”.
In regard to Feature (2): “a first localization element attached to the first handle portion and a second localization element attached to the second handle portion”, as applied to claim 1, Dillard teaches that the apparatus comprises miniaturized ultrasound 
For example, Glossop explicitly teaches that the sensors may be located near the treatment section or elsewhere on medical instrument (Col.6, ll.47-50: sensor element 110 may be located near treatment section 103, it may be located elsewhere on medical instrument 100; Col. 7, ll.19-25: actuator tube 201 or other part of transmission section 101 may be instrumented with at least one sensor element 110. Sensor element 110 may be capable of providing certain parameters such as its location and/or orientation relative to a companion tracking device or the location/orientation of any object that is rigidly attached to sensor element 110). 
Further, in regard to the limitation that the coincident and coextensive movement of the imaging assembly caused by the guidewire is a “coincident and coextensive translation”, since Dillard teaches that the imaging assembly can be advanced and navigated, it is inherent that an advancement/actuating mechanism for the imaging assembly is present. Such an advancement/actuating mechanism in a catheter is a well-known technology in the field of art and is a necessary component of a catheter in order for the treatment component to be advanced to the region of interest. For example, Glossop explicitly teaches such an advancement/actuating mechanism to cause a coincident and coextensive translation of the medical instrument in Col. 6, ll.10-16: “the operating element 107; this slidable actuation of operating element 107 causes wire to move accordingly in body member”.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the second handle portion of the imaging assembly of Dillard and Keast combined employ such a feature of being slidably engaged with the first handle portion, to have the two handle potions localization elements attached, and further to employ the feature of actuating the instrument causing a coincident and coextensive translation, as taught in Glossop. Dillard and Keast teaches actuatable catheter devices and Glossop further teaches devices with tracking function. The characteristics of such a feature in Glossop provides advantages of “performing interventions where an instrument’s tip location can be tracked while inside the patient and an representation of the instrument can be displayed on preoperative or intra-operative scans in which the salient anatomy is visible means for the handle assembly and means for tracking for an accurate control and operation of the device”, as suggested in Glossop, Col.2, ll.7-12. 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following allowable subject matter is identified: claim 4 depends on claim 2, and the feature such that the imaging device is extended along a first branch of the airway, then extended along a second branch of the airway while at least a portion of 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Keast et al. US 2002/0111619 A1. This reference discloses a catheter for an insertion into the airway that comprises a first lumen housing a steerable imaging device and a second lumen housing a steerable medical apparatus.
Cully et al., US 2011/0166455 A1. This reference discloses a catheter for an insertion into the airway that comprises a medical apparatus and an imaging device oriented at different configuration relative to each other. 
Perkins et al., US 6,398,775 B1. This reference disclose a multi-lumen catheter accommodating an imaging device and a medical apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-SHAN YANG/Examiner, Art Unit 3793